WATSON, Chief Judge.
This is an application by Angelo Torchia, a former citizen, to take the Oath of Allegiance under Public Law 114, 82nd Congress, as amended. The applicant contends that he lost citizenship by voting in a political election in Italy on March 17, 1946.
The matter came on for hearing before this Court on May 25, 1953, at which time the petitioner was present, and his application was opposed by Naturalization Examiner, John J. Murray.
The evidence shows that the applicant derived citizenship through the naturalization of his father, Nicola Torchia, who was naturalized on September 21, 1903, in Quarter Sessions Court, Lackawanna ■ County, Scranton, Pennsylvania. The evidence further shows that the applicant made six trips to Italy after he became a citizen of the United States, that he resided continuously in Italy from 1937 to 1949, about 12 years, that in 1938 he became a voluntary member in the Italian Fascist Confederation of Agriculturists for which only citizens of Italy are eligible, and that he obtained an Italian Identity Card as an Italian National soon after the breaking out of hostilities between Italy and the United States.
By accepting the duties of membership in the Italian Fascist Confederation of Agriculturists in 1938, the applicant lost United States citizenship and he was not a citizen of the United States when he voted in a political election in Italy on March 17, 1946. 8 U.S.C.A. § 801(d).
The application to take the Oath of Allegiance and again become a citizen might properly be denied for technical reasons alone but the evidence as to applicant’s record compels the Court to deny the application upon other grounds as well.
This applicant, by his actions and conduct over many years, has demonstrated beyond question that his heart is in Italy and his hands are in the United States. The United States demands of its citizens both the heart and the hands and 100% undivided loyalty.
Abraham Lincoln said,' “If this country is ever destroyed, it will not be from without, but it will be from within.”
Subversion is, of course, a great danger, but we can be destroyed by lack of integrity, lack of patriotism.
The application to take the Oath of Allegiance will be denied.